Exhibit 10.2

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

Execution Copy

CONFIDENTIAL

 

FIRST AMENDED AND RESTATED

DEVELOPMENT AND OPTION AGREEMENT

This First Amended and Restated Development and Option Agreement (this
“Agreement”) made effective as of October 3, 2018 (the “Amended Effective
Date”), is entered into by and between Adimab, LLC, a Delaware limited liability
company having an address at 7 Lucent Drive, Lebanon, NH 03766 (“Adimab”), and
Surface Oncology, Inc., a Delaware corporation having an address at 25 First
Street, Suite 303, Cambridge, MA  02141 (“Surface”).

Background

Whereas, Adimab is a leader in yeast-based, fully human antibody discovery and
optimization using its proprietary core technology platform;

Whereas, Surface wishes to discover and optimize certain proprietary antibodies
as potential therapeutic product candidates directed against disease-related
biological targets to be identified by Surface;

Whereas, the Parties previously entered into that certain Development and Option
Agreement, dated as of June 3, 2014, as amended (the “Original Agreement” and
such date, the “Effective Date”), pursuant to which the Parties collaborated to
have Adimab discover and optimize antibodies, and Surface obtained a research
license to determine the activity of such antibodies and to evaluate such
antibodies, as well as an option to a license for commercial rights to certain
of the antibodies to each such target for development and commercialization as a
pharmaceutical product; and

Whereas, the Parties now desire to amend and restate the Original Agreement in
its entirety and replace the Original Agreement with this Agreement to, among
other things, expand the right of Surface to evaluate and use antibodies for
diagnostic purposes.

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

Now, Therefore, in consideration of the foregoing premises and the mutual
covenants set forth below, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, Adimab and Surface hereby agree as
follows:

article 1

DEFINITIONS.

The following initially capitalized terms have the following meanings (and
derivative forms of them shall be interpreted accordingly):

1.1“AAA” has the meaning set forth in Section 10.2(c)(i).

1.2“Adimab” has the meaning set forth in the recitals.

1.3“Adimab Diagnostic Product” means any Licensed Antibody that [***].  For
clarity, “Adimab Diagnostic Product” as defined herein (i) includes Companion
Diagnostics and (ii) excludes (A) prophylactic or therapeutic Products
containing [***] Licensed Antibodies and (B) any Other Diagnostic Product.  

1.4 “Adimab Indemnitees” has the meaning set forth in Section 8.2.

1.5“Adimab Materials” means any tangible biological or chemical materials
(including all [***] and other [***] in the form of tangible biological or
chemical materials) provided by Adimab to Surface under the Research Program,
[***].

1.6“Adimab Platform Patents” means all Patents [***] the [***] that [***]

1.7“Adimab Platform Technology” means (a) the discovery and optimization of
antibodies via methods that include the use of synthetic DNA antibody libraries
and engineered strains of yeast, (b) all methods, materials and other Know-How
used in the foregoing and (c) platforms embodying, components, component steps
and other portions of any of the foregoing in (a) or (b).  For clarity, Adimab
Platform Technology includes technology used in the discovery, and optimization
of any Program Antibody, in each case not based on the specific composition of
such Program Antibody (or product containing a Program Antibody), but based
instead on the manner in which such Program Antibody was discovered or optimized
under a Research Program.

1.8“Adimab Platform Technology Improvement” means all Program Inventions that
[***] Adimab Platform Technology, including any and all improvements,
enhancements, modifications, substitutions, alternatives or alterations to
Adimab Platform Technology.

2

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

1.9“Adimab Program Inventions” means all Program Inventions made solely by
employees of, or others obligated to assign Program Inventions to, Adimab (or
any of its Affiliates).

1.10“Affiliate” means an entity that, directly or indirectly, through one or
more intermediaries, controls, is controlled by or is under common control with
a Party.  For this purpose, “control” means the ownership of fifty percent (50%)
or more of the voting securities entitled to elect the directors or management
of the entity, or the actual power to elect or direct the management of the
entity.  Moreover, notwithstanding anything in this Agreement to the contrary,
any venture capital fund, private equity fund or other investor who is not
primarily an operating biopharmaceutical, pharmaceutical, diagnostics, or
medical device research and development and/or marketing company (a
“Non-affiliate Investor”) shall not be considered an Affiliate of a Party, and
any person or entity that directly or indirectly controls or is controlled by a
Non-affiliate Investor (except for any entity directly or indirectly controlled
by a Party, controlling a Party, or under common control with a Party, in each
case other than through Non-affiliate Investor(s)) shall not be considered an
Affiliate of a Party solely by reason of being controlled by the same
Non-affiliate Investors.  

1.11“Agreement” has the meaning set forth in the recitals.  

1.12“Bankruptcy Code” has the meaning set forth in Section 9.7.

1.13“Binding Sequence Information” has the meaning set forth in Section 1.60.

1.14“Change of Control” means any transaction or series of transactions in which
Surface (a) sells, conveys or otherwise disposes of all or substantially all of
its property or business to a single entity or set of Affiliated entities; or
(b) (i) merges with, consolidates with, acquires or is acquired by any other
entity; or (ii) effects any other transaction or series of related transactions;
in the case of each of clause (i) and clause (ii), such that the members,
stockholders or shareholders of Surface immediately prior thereto, in the
aggregate, no longer own, directly or indirectly, at least fifty percent (50%)
of the outstanding voting securities or capital stock (including membership
interests) of the surviving entity following the closing of such merger,
consolidation, other transaction or series of related transactions, other than a
capital-raising transaction with a Non-Affiliate Investor.

1.15“Combination Product” means a product containing a Licensed Antibody as well
as one or more other active therapeutic ingredient.  Notwithstanding the
foregoing, [***].

1.16“Commercial Option” has the meaning set forth in Section 3.3(a).

1.17“Commercial Option Fee” has the meaning set forth in Section 4.3.

3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

1.18“Commercially Reasonable Efforts” means the level of efforts required to
carry out a task in a diligent and sustained manner without undue interruption,
pause or delay; which level is at least commensurate with the level of efforts
that a similarly situated biopharmaceutical company would devote to a product of
similar potential and having similar commercial and scientific advantages and
disadvantages resulting from the company’s own research efforts (i.e.,
explicitly ignoring the royalty, milestone and other payments due Adimab under
this Agreement), taking into account safety and efficacy; the competitiveness of
alternative products; the proprietary position of the product; pricing and
reimbursement; and all other relevant commercial factors.

1.19“Companion Diagnostic” means any Adimab Diagnostic Product used with or in
connection with a particular prophylactic or therapeutic Product containing
[***] Licensed Antibodies.  

1.20“Confidential Information” has the meaning set forth in Section 6.1(a).

1.21“Control” means, with respect to any Know-How or Patent [***] (other than
pursuant to this Agreement), of the [***] as provided for in this Agreement
without violating the terms of any written agreement with any Third Party.

1.22 “Controlled Contractor” has the meaning set forth in Section 2.1(b).

1.23“Cover” means, with respect to a particular item and a particular Patent,
that such Patent [***].

1.24“Diagnostic Product” means any Adimab Diagnostic Product or Other Diagnostic
Product.  For clarity, “Diagnostic Product” as defined herein excludes
prophylactic or therapeutic Products containing [***] Licensed Antibodies.  

1.25“Discovery Term” means the term beginning on the Effective Date and ending
on [***].

1.26“Dispute” has the meaning set forth in Section 10.2(a).

1.27“Effective Date” has the meaning set forth in the recitals.

1.28“External Product” means any compound or product other than (a) a Licensed
Antibody or (b) Product containing [***] Licensed Antibodies.  

1.29“Evaluation Term” means, with respect to each Target, the time period
beginning at the end of the Research Term for such Target and ending [***]
thereafter, unless otherwise extended by mutual agreement of the Parties.

4

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

1.30“Field” means diagnostic, therapeutic or prophylactic uses in human or other
animal disease.

1.31“First Commercial Sale” means, with respect to a Licensed Product in any
country, the first sale, transfer or disposition for value or for end use or
consumption of such Licensed Product in such country after Marketing Approval
for such Licensed Product has been received in such country, but excluding any
distribution or other sale solely for so-called treatment investigational new
drug sales, named patient sales, compassionate or emergency use sales and
pre-license sales.

1.32“Force Majeure” means conditions beyond a Party’s reasonable control or
ability to plan for, including acts of God, war, terrorism, civil commotion,
labor strike or lock-out; epidemic; failure or default of public utilities or
common carriers; and destruction of facilities or materials by fire, earthquake,
storm or like catastrophe; provided, however, the payment of invoices due and
owing under this Agreement shall not be excused by reason of a Force Majeure
affecting the payor.

1.33“FTE” means the equivalent of a full-time employee’s working days over a
twelve (12) month period (taking account of normal vacations, sick days and
holidays not being considered working days), which equates to a total of [***]
hours per twelve (12) month period of work performed by a fully qualified Adimab
employee or consultant in a Research Program.  To provide an FTE over a given
time period that is less than a year means to provide the proportionate share
(corresponding to the proportion that such time period bears to a full year)
during such time period of a full year’s FTE.  In no event shall the work over
the course of a year of one individual person account for more than one (1) FTE
year.

1.34“FTE Rate” means [***] per FTE.

1.35“Indemnify” has the meaning set forth in Section 8.1.

1.36“Interest Payment” has the meaning set forth in Section 4.5.

1.37“Joint Inventions” means any and all Program Inventions made jointly by
employees of, or others obligated to assign Program Inventions to, each of
Adimab (or any of its Affiliates) and Surface (or any of its Affiliates).

1.38“Joint Serendipitous Inventions” means all Joint Inventions other than those
Covered by Program Antibody Patents or constituting Adimab Platform Technology
Improvements.

5

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

1.39“Know-How” means all technical information and know-how, including (i)
inventions, discoveries, trade secrets, data, specifications, instructions,
processes, formulae, materials (including cell lines, DNA, vectors, plasmids,
nucleic acids and the like), methods, protocols, expertise and any other
technology, including the applicability of any of the foregoing to formulations,
compositions or products or to their manufacture, development, registration, use
or marketing or to methods of assaying or testing them or processes for their
manufacture, formulations containing them or compositions incorporating or
comprising them, and (ii) all data, instructions, processes, formula,
strategies, and expertise, whether biological, chemical, pharmacological,
biochemical, toxicological, pharmaceutical, physical, analytical, or otherwise
and whether related to safety, quality control, manufacturing or other
disciplines.

1.40“Licensed Antibodies” means those Program Antibodies that are selected by
Surface pursuant to Section 3.3(a), and any Program-Benefited Antibody generated
from such Program Antibodies.

1.41“Licensed Research Antibodies” means those Program Antibodies that are
selected by Surface pursuant to Section 3.2(a), and any Program-Benefited
Antibody generated from such Program Antibodies.

1.42“Licensed Product” means a Product that [***] Licensed Antibodies, and
includes Combination Products containing any one or more Licensed Antibodies or
any Adimab Diagnostic Product.  [***].

1.43“Licensed Program Antibody Patents” means those Program Antibody Patents
that Cover any Licensed Antibodies or Licensed Research Antibodies.

1.44“Losses” has the meaning set forth in Section 8.1.

1.45“Major Markets” means each of the [***].

1.46“Marketing Approval” each means approval to market a Licensed Product
legally as a drug or biologic, including approval of a Biologics License
Application (as defined in the Federal Food, Drug, and Cosmetic Act, the Public
Health Service Act and the regulations promulgated thereunder) in the United
States, or license, approval, registration, or authorization of a comparable
filing in any other jurisdiction, or the clearance, approval, license,
registration, or authorization of a comparable filing for medical device,
diagnostic or animal use.  [***].

1.47“Milestone Event” has the meaning set forth in Section 4.4.

1.48“Milestone Payment” has the meaning set forth in Section 4.4.

1.49“Naïve Antibody Library” has the meaning set forth in Section 2.6(a).

1.50“Net Sales” means [***]

6

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

If any Licensed Antibody is sold as part of a Combination Product, the Net Sales
for such Licensed Antibody shall be determined by [***]

1.51“Non-Affiliate Investor” has the meaning set forth in Section 1.9.

1.52“Optimization Antibody Library” has the meaning set forth in Section 2.6(a).

1.53“Other Diagnostic Product” means any assay, medical device, product or
compound that (a) does not comprise, incorporate, contain or use a Licensed
Antibody and (b) [***].  For clarity, “Other Diagnostic Product” as defined
herein excludes (A) Adimab Diagnostic Products and (B) prophylactic or
therapeutic Products containing Licensed Antibodies.

1.54“Party” means Adimab or Surface.

1.55“Patent” means any patent application or patent anywhere in the world,
including all of the following categories of patents and patent applications,
and their foreign equivalents: provisional, utility, divisional, continuation,
continuation-in-part, and substitution applications; and utility, re-issue,
re-examination, renewal and extended patents, and patents of addition, and any
Supplementary Protection Certificates, patent extensions, restoration of patent
terms and other similar rights.

1.56“Permitted Comparison” has the meaning set forth in Section 1.60.

1.57“Product” means any actual or potential product [***] that [***]
Program-Benefited Antibodies [***].  For clarity, it is possible that there will
be multiple Products against a single Target.

1.58“Program Antibody” means, with respect to each Target, each antibody [***]
under a Research Program for such Target.  It is understood and agreed that
[***].

1.59“Program Antibody Patents” means, for each Target, Patents that, [***].

1.60“Program-Benefited Antibody” means any Program Antibody or any modified or
derivative form of any such Program Antibody that comprises or contains either
[***] (“Binding Sequence Information”). Notwithstanding the foregoing, an
antibody product will not be deemed a Program-Benefited Antibody [***]
(“Permitted Comparisons”).

1.61“Program Deliverables” means, for each Target, the deliverables for a given
part of the Research Plan as defined in the Research Plan for such Target.

7

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

1.62“Program Inventions” means, for each Target, any invention or Know-How that
is [***] in the course of performing or as a result of the activities conducted
under a Research Program.

1.63“Program Patent” means, for each Target, any Patent Covering a Program
Invention.

1.64“Prosecute” has the meaning set forth in Section 5.4(d)(i).

1.65“Research Committee” has the meaning set forth in Section 2.2(a).

1.66“Research License Term” has the meaning set forth in Section 3.2(b)(i).

1.67“Research Option” has the meaning set forth in Section 3.2(a).

1.68“Research Plan” means the research plan to be agreed upon by the Parties
with respect to a Target in accordance with Section 2.1(a) hereof.

1.69“Research Program” means the program of research conducted under this
Agreement in accordance with a Research Plan, and, as applicable, all programs
of research conducted under this Agreement in accordance with all Research
Plans.

1.70“Research Term” means the period beginning on the Effective Date and ending,
on a Research Program-by-Research Program basis, when Adimab delivers final
antibodies under a Research Plan.

1.71“Royalty Term” means, on a Licensed Product-by-Licensed Product and
country-by-country basis, the term ending at the later to occur of (a) the
expiration of the last Valid Claim Covering the Licensed Product in the country
in which such Licensed Product is manufactured or sold, or (b) ten (10) years
after the First Commercial Sale of such Licensed Product in such country.

1.72“Senior Executive Discussions” has the meaning set forth in Section 10.2(a).

1.73“Surface” has the meaning set forth in the recitals.

1.74“Surface Indemnitees” has the meaning set forth in Section 8.1.

1.75“Surface Materials” means (a) any tangible biological or chemical materials
(including antigen samples and other Know-How in the form of tangible biological
or chemical materials) provided by Surface to Adimab under a Research Program
(other than commercial material purchased by Surface and delivered to Adimab),
and (b) from and after the time of the Commercial Option exercise for a Target,
the quantities of Licensed Antibody to such Target (and DNA encoding that
Licensed Antibody) provided to Surface by Adimab under this Agreement.

8

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

1.76“Surface Program Inventions” means all Program Inventions made solely by
employees of, or others obligated to assign Program Inventions to, Surface (or
any of its Affiliates).

1.77“Target” means a target selected by Surface pursuant to Section 2.1(a).

1.78“Target Questionnaire” means the form of target questionnaire attached
hereto as Exhibit A.

1.79“Third Party” means an entity other than a Party or the Affiliate of a
Party.

1.80“Third Party Claims” has the meaning set forth in Section 8.1.

1.81“Third Party Patent Licenses” means Patent licenses obtained by Surface
after Surface determines in good faith that one or more such Patent licenses
from Third Parties are [***], in order to avoid Third Party claims of patent
infringement [***] of a Licensed Antibody, [***].  For clarity, Third Party
Patent Licenses explicitly excludes licenses to any of the foregoing:

(1)[***]

(2)[***]

(3)[***]

(4)[***]

(5)[***]

(6)[***]

(7)[***]

9

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

1.82“Valid Claim” means a claim of a Licensed Program Antibody Patent, which
claim [***].

1.83References in the body of this Agreement to “Sections” and “Articles” refer
to the sections and articles of this Agreement.  The terms “include,”
“includes,” “including” and derivative forms of them shall be deemed followed by
the phrase “without limitation” regardless of whether such phrase appears there
(and with no implication being drawn from its inconsistent inclusion or
non-inclusion), and the use of the word “or” shall not be exclusive.

1.84To avoid doubt, the term “antibody” as used everywhere else in this
Agreement includes both full-length antibodies, functional fragments thereof,
and chemically modified versions thereof (including pegylated versions and
regardless of whether containing amino acid substitutions), all of the foregoing
whether naturally occurring, artificially produced, raised in an artificial
system, or created through modification of an antibody produced in any of the
foregoing ways or otherwise.

 

10

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

article 2

PROGRAM.

2.1Research Programs.

(a)Target Selection.  Surface shall nominate the first Target by providing
notice of such Target to Adimab before the Effective Date.  At any time prior to
the expiration of the Discovery Term, Surface may initiate Research Programs
with respect to additional Targets by notifying Adimab.  In each case, such
notice shall be in writing on a Target-by-Target basis, and shall be in the form
of a completed Target Questionnaire with respect to each such Target and
delivery of Surface’s antigen for such Target.  Adimab’s obligation to perform
such additional Research Programs shall be subject to the availability of Adimab
researchers.  Upon receipt of such notice by Adimab and Adimab’s confirmation of
availability, the Parties shall work together to prepare the content of a
Research Plan with respect to such Target, including the relevant Deliverables
and success criteria.  Such Research Plan shall be based upon the form of
Research Plan attached hereto as Exhibit B, and shall include Adimab’s
responsibilities with respect to the discovery and optimization of antibodies
with respect to each Target.  Each Research Plan shall be agreed upon in writing
by the Parties, and each Research Program shall be conducted in accordance
therewith.  Neither Party is required to perform a Research Program under this
Agreement if the Parties do not mutually agree in writing on Research Plan.

(b)Conduct of Research. Each Party shall use its commercially reasonable efforts
to perform the Research Program activities assigned to such Party in each
Research Plan and to achieve the timeline(s) set forth in such Research
Plan.  Adimab’s performance obligations under each Research Program shall be
contingent upon Surface providing the Surface Materials, if any, set forth in
the applicable Research Plan.  Such Surface Materials are expected to include
Target antigen.  Adimab’s obligations with regard to the performance of a
particular Research Program shall expire at the end of the applicable Research
Term.  Adimab shall have the right to use Third Parties in the performance of
its obligations hereunder, subject to Surface’s prior written consent if such
Third Party is not identified and the applicable work not described in the
Research Plan (any such permitted Third Party, a “Controlled Contractor”).

11

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

2.2Project Management.

(a)Scientific Research Committee.  Promptly after the completion of the first
Research Plan, the Parties shall form a steering committee consisting of [***]
representatives from each Party with respect to the relevant Research Program
(the “Research Committee”) to oversee the Research Programs.  The Research
Committee’s role is to facilitate communication regarding progress in relation
to the Research Programs and the collaboration generally.  Either Party may
change its Research Committee members upon written notice to the other
Party.  The Research Committee may meet in person or by teleconference or
videoconference.  Each Party shall designate one of its Research Committee
members as co-chair.  The Research Committee shall meet from time to time
promptly after the date of a written request by either Party.  Additional
members representing either Party may attend any Research Committee
meeting.  The co-chairs shall be responsible to circulate, finalize and agree on
minutes of each meeting within [***] days after the meeting date.  Upon
expiration of the final Research Term, the Research Committee shall be
disbanded.

(b)Decision Making.  The Research Committee shall operate by consensus but
solely within the limits specified in this Section 2.2, it being understood that
if the co-chairs cannot agree with regards to a specific matter within their
decision-making authority, no decision of the Research Committee shall be deemed
taken by the Research Committee.  The Research Committee shall have the limited
authority to amend the Research Plans in a manner not substantially affecting
resources required to perform, timing for performance, or success
criteria.  Except for the limited authority set forth in this Section 2.2, the
Research Committee shall not have any decision-making authority and in no event
shall the Research Committee shall have the power to amend or waive compliance
with this Agreement.

(c)Alliance Managers.  Each Party shall designate in writing within [***] days
after signing an “Alliance Manager” to be the primary contact for such
Party.  The Alliance Manager shall be responsible for managing communications
between the Parties with respect to a Research Program, including responsibility
for scheduling teleconferences and coordinating Research Committee meetings.

(d)Exclusive Use of Campaign Manager.  During the applicable Research Term and
for a period of [***] year after, the person whom Adimab has designated as the
“Campaign Manager” for a given Research Program shall not perform, or supervise
the performance of, research relating to the same Target using Adimab Platform
Technology for Adimab or its Affiliates (whether for their own account or on
behalf of any Third Party).  It is understood and agreed that if such a person
is no longer in Adimab’s or its Affiliate’s employ, then such person’s
activities for another employer are beyond the scope of (and are not Adimab’s
responsibility to prevent under) the foregoing sentence.

12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

2.3Reports; Records.

(a)By Adimab.  During the applicable Research Term, at the junctures specified
in the applicable Research Plan, Adimab shall provide written reports to Surface
regarding the Research Plan.  Notwithstanding the foregoing or anything express
or implied anywhere in this Agreement, Adimab shall not be required to disclose
any Adimab Platform Technology or Adimab Platform Technology Improvements to
Surface.  Adimab shall maintain records, in sufficient details and in good
scientific manner appropriate for patent purposes, which shall be complete and
accurate and shall fully and properly reflect all work done and results achieved
in the performance of a Research Program, by or on behalf of Adimab or any of
its Affiliates or Controlled Contractors.  All such records shall be kept in
sufficient detail to identify and report those research activities conducted by
Adimab, and shall be made available for inspection or copies provided to Surface
upon Surface’s request.  In the event that such records and data include
disclosure of Adimab Platform Technology or Adimab Platform Technology
Improvements, Adimab may redact those portions as is necessary to protect Adimab
Platform Technology or Adimab Platform Technology Improvements prior to any
review or inspection by or delivery to Surface.

(b)By Surface.  During the applicable Research Term, at the junctures set forth
in the applicable Research Plan, for so long as Surface or any of its
Affiliates, licensees or sublicensees continue to generate or test any
Program-Benefited Antibodies, Surface shall provide written reports to Adimab
which provide any data Surface is required to provide under the applicable
Research Plan and shall disclose information regarding the existence and
progress of all Program-Benefited Antibodies since the date of the last
report.  For clarity, the information reported by Surface after the Research
Term shall be solely for the purpose of allowing Adimab to monitor Surface’s
obligations under this Agreement.

2.4Use of Adimab Materials.  With respect to each Target, Surface and its
Affiliates shall only use Adimab Materials (a) as is necessary to conduct a
Research Program during the Research Term and the Evaluation Term, (b) pursuant
to the license granted under Section 3.1(a) and Section 3.2(b) of this Agreement
while such licenses are in effect, including for Permitted Comparisons, or (c)
to generate and test Program-Benefited Antibodies in accordance with Section
9.4.  Surface and its Affiliates shall not use Adimab Materials for any other
purposes.  Without limiting the foregoing, Adimab acknowledges and agrees that
upon receipt of Program Antibodies, Surface may conduct testing on such Program
Antibodies to optimize such Program Antibodies (and, to avoid doubt, the
optimized versions thus created shall be Program-Benefited Antibodies).

13

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

Adimab retains title to the Adimab Materials, including all quantities of
Program Antibodies that it provides under a Research Program, including during
the Evaluation Term.  During the Evaluation Term, such quantities of Program
Antibodies are (i) for use solely in assessing whether to exercise the
Commercial Option or Research Option for the applicable Target and for Permitted
Comparisons, and (ii) shall not be used in humans or for any commercial
purpose.  Should Surface exercise neither its Research Option pursuant to
Section 3.2(a) nor its Commercial Option pursuant to Section 3.3(a), Surface
shall return to Adimab or destroy any Program-Benefitted Antibodies in its
possession on expiration of the Evaluation Term for such Target.  Surface shall
destroy any Licensed Research Antibodies in its possession on expiration of the
relevant Research License Term.  Without limiting the generality of the
foregoing, during the Evaluation Term and after expiration of the Options, if
unexercised, Surface shall not provide Program-Benefitted Antibodies to Third
Parties, except as permitted by this Agreement.  

2.5Use of Surface Materials.  Adimab shall use the Surface Materials solely to
perform the Research Program for the applicable Target.  Adimab shall not
transfer the Surface Materials outside of Adimab nor, for clarity, provide the
Surface Materials to any Third Party.  Within [***] days after the Research Term
for such Target ends, Adimab will return to Surface or destroy any remaining
Surface Materials (at Surface’s direction).

14

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

2.6Certain Restrictions on the Use of Antibodies.

(a)Adimab Restrictions.  For each Target, until the earlier of expiration of the
Evaluation Term for such Target or Surface’s exercise of its Commercial Option
for such Target, Adimab shall not provide any of the Program Antibodies (or any
of their Binding Sequence Information) to any Third Party in connection with
performing a funded or sponsored research program for such Third Party.  In
addition, even if Surface does not exercise its Commercial Option for a
particular Target, Adimab shall not file Program Antibody Patents for such
Target or any patent application Covering any Program Antibody, unless
independently rediscovered as contemplated below.  For purposes of this Section
2.6, the performance of a program by Adimab means use of any of the Adimab
Platform Technology to discover or optimize antibodies to the applicable Target
based on activity against or with respect to such Target.  Further, at all
times, unless independently rediscovered without the use of (i) Surface
Materials, (ii) Confidential Information of Surface (subject to Section 6.2(e)),
(iii) any antibody library that is (A) [***] and (B) [***] (any such antibody
library satisfying clauses (A) and (B)(1), a “Naive Antibody Library”) or (2)
created specifically for use in the Research Program and [***] from a Naive
Antibody Library in a Research Program (any such antibody library satisfying
clauses (A) and (B)(2) an “Optimization Antibody Library”) and or any antibodies
identified therefrom (including Program Antibodies), or any of their partial or
whole sequences, or (iv) any Program Inventions to the extent solely owned by
Surface based on the terms of this Agreement (subject to Section 6.2(e)), Adimab
and its Affiliates shall not (I) provide the Program Antibodies or their Binding
Sequence Information to any Third Party at any time, or any other antibody or
their Binding Sequence Information identified from any Naive Antibody Library or
Optimization Antibody Library under a Research Program or (II) use the Program
Antibodies, any other antibody identified from any Naive Antibody Library or
Optimization Antibody Library under a Research Program, or any of their Binding
Sequence Information, to research, develop, manufacture or commercialize any
biologic or drug products in for Adimab, its Affiliates or any Third
Parties.  Further, Adimab shall not perform any research, discovery or
development with respect to a Target using any Naive Antibody Library or
Optimization Antibody Library for which research, discovery or development was
pursued with respect to such Target under a Research Program, and Adimab shall
not provide (by any means, such as sale, license or transfer), any Naive
Antibody Library or Optimization Antibody Library (or any substantial portion
thereof) to any others.

15

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

To avoid doubt and notwithstanding anything to the contrary in this Agreement:

(i)nothing herein shall prevent Adimab from licensing or transferring some or
all of the Adimab Platform Technology and/or Adimab Platform Technology
Improvements to a Third Party (including technical support in connection
therewith) nor shall anything herein require Adimab to in any way limit the use
of the Adimab Platform Technology and/or Adimab Platform Technology Improvements
by a Third Party, subject to the restrictions above regarding any Naive Antibody
Library or Optimization Antibody Library and antibodies identified therefrom
(including Program Antibodies), or any of their Binding Sequence Information;
and

(ii)nothing herein shall require Adimab to physically remove from its libraries,
or to prevent from being included in future libraries, any Program-Benefited
Antibodies, but Adimab is limited with respect to the use of any Naive Antibody
Library and Optimization Antibody Library as provided above.  This Agreement
expressly provides for a reserved right for Adimab, its Affiliates, and those
deriving rights from them (a) to include Program-Benefited Antibodies in
antibody library(ies) (other than Naive Libraries) transferred or licensed by
Adimab to Third Parties (including the transfer of physical possession of
samples of Program-Benefited Antibodies to a Third Party as part of such
transactions) and (b) to conduct any activity with respect to Program-Benefited
Antibodies that are not Licensed Antibodies under this Agreement if Adimab (or
such other party) arrives at such Program-Benefited Antibodies in a manner fully
compliant with Adimab’s other covenants and obligations in this Agreement.

(iii)Adimab may independently regenerate Binding Sequence Information for any
Program Antibodies without use or reference to any Program Inventions or any
Naive Antibody Library or Optimization Antibody Library, other than Adimab
Platform Technology Improvements (which nothing in this Agreement shall be read
to restrict Adimab from using).  In the case of independent rediscovery as
provided above, Adimab shall be unrestricted in its use of and ability to
provide the applicable independently rediscovered or independently regenerated
antibodies to others.

(b)Surface Restrictions.  Surface hereby covenants that it and its Affiliates
shall not seek to or actually clinically develop or commercialize any
Program-Benefited Antibody, or product containing either of the foregoing (other
than the activities permitted hereunder during the Research Term and the
Evaluation Term for the purpose of determining whether or not to exercise an
Option for such Target), without first executing the Commercial Option with
Adimab with respect to the applicable Target.

2.7Amendment and Restatement. The Parties hereby agree and acknowledge that this
Agreement amends and restates the Original Agreement in its entirety and the
Original Agreement is replaced with, and superseded by, this Agreement;
provided, however, that, for the avoidance of doubt, any activities conducted
under the Original Agreement shall be deemed to have been conducted under this
Agreement.

16

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

article 3

LICENSES; OPTION; DEVELOPMENT & COMMERCIALIZATION

3.1Mutual Research Program Licenses.

(a)To Surface.  During the Research Term and Evaluation Term for each Target,
Adimab hereby grants to Surface a non-exclusive, non-sublicensable license with
respect to such Target, under the Adimab Platform Patents, Program Antibody
Patents and Know-How Controlled by Adimab (or its Affiliates) during the term of
this Agreement, to perform research, and to design, research, preclinically
develop, make, import and use Program-Benefited Antibodies and Adimab Materials
pertaining thereto in the Field, including for Surface to (i) evaluate
Program-Benefited Antibodies, (ii) perform Permitted Comparisons and Surface’s
responsibilities under the Research Plan and this Agreement for each Target, and
(iii) design, research, preclinically develop, make, import and use
Program-Benefited Antibodies and Adimab Materials as Adimab Diagnostic
Products.  For clarity, the license to Surface excludes the right to [***] but
includes the right to (1) perform Permitted Comparisons and (2) have others
perform the licensed activities on behalf of Surface.

(b)To Adimab.  During the Research Term and Evaluation Term for each Target,
Surface hereby grants to Adimab a non-exclusive, nontransferable (except in
connection with a permitted assignment of this Agreement) license (without the
right to grant sublicenses except to Controlled Contractors) with respect to
such Target under all Patents and Know-How Controlled by Surface (or its
Affiliates) which Cover or relate to the Targets (including any that so relate
by claiming antibodies directed to the Targets or a mechanism of action via the
Targets) or any Surface Materials, solely to perform Adimab’s responsibilities
as provided for in the applicable Research Plan.

3.2Research Rights.

(a)Research Option.  On a Target-by-Target basis, Adimab hereby grants to
Surface the exclusive option (for each Target, a "Research Option") to obtain
the licenses set forth in Section 3.2(b) for Licensed Research Antibodies to the
Target, exercisable by written notice to Adimab and (i) payment by Surface to
Adimab of [***] on or before the date that is [***] months after the date on
which Technical Milestone 1 is achieved for the Target, or (ii) payment of
Technical Milestone 2 with respect to the Target and on or before the expiry of
the Evaluation Term.  Surface shall, in its written notice to exercise the
Research Option for a Target, specify up to ten (10) Program Antibodies against
the Target as the “Licensed Research Antibodies”.  Upon such Research Option
exercise, Adimab will provide to Surface sufficient materials to allow Surface
to express any such Licensed Research Antibodies.

17

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

(b)Research License.  Adimab hereby, effective on Surface's exercise of the
Research Option for a Target and the applicable Licensed Research Antibodies:

(i)grants to Surface a worldwide, fully paid-up, sublicenseable through multiple
tiers (solely as provided in Section 3.2(b)(ii)) license, under (A) the Adimab
Platform Patents and, (B) any Licensed Program Antibody Patents, and (C)
Know-How and other Patents Covering the Adimab Platform Technology, Adimab
Platform Technology Improvements or Program Inventions, in each case, Controlled
by Adimab (or its Affiliates) as of the start of and during the applicable
Research License Term, to make, have made, import, have imported, export and
have exported, in each case, for research purposes only, the Licensed Research
Antibodies for such Target for a period beginning on the date of Surface’s
exercise of the Research Option for such Target and expiring on the date [***]
years after such exercise (subject to Section 9.1) (the “Research License
Term”).  Such license shall be non-exclusive and shall exclude the use of any
Licensed Research Antibodies in humans.  This license grant is granted by Adimab
as of the Effective Date as a current license grant, subject only to the
Research Option exercise by Surface but not any other action by Adimab.

(ii)The license granted under Section 3.2(b)(i) shall be sublicensable solely to
(x) Controlled Contractors or (y) in connection with the sublicensing of
commercial rights to a therapeutic product against the same Target, in either
case, pursuant to sublicenses that are consistent with all relevant terms and
conditions of this Agreement, including Sections 2.4 and 9.4 hereof.  Surface
shall remain responsible for all payments and other performance obligations due
under this Agreement, notwithstanding any license or sublicense that it may
grant.

3.3Commercial Rights.

(a)Commercial Option.  On a Target-by-Target basis, Adimab hereby grants to
Surface the exclusive option (for each Target, a “Commercial Option”) to obtain
the licenses of Section 3.3(b) for Licensed Antibodies to the Target,
exercisable by payment of the Commercial Option Fee with respect to such Target
to Adimab on or before the expiry of the Evaluation Term.  Surface shall, in its
written notice to exercise the Commercial Option for a Target, specify up to
twenty (20) Program-Benefited Antibodies against the Target as the “Licensed
Antibodies.” Additionally, Surface shall have the exclusive option to obtain
licenses for up to five (5) additional Licensed Antibodies (“Additional Licensed
Antibodies”), up to a total of twenty-five (25) Licensed Antibodies, with each
Additional Licensed Antibody beyond the initial twenty (20) increasing the
Commercial Option Fee in accordance with Section 4.3.  For clarity, Additional
Licensed Antibodies shall be classified as “Licensed Antibodies” under this
Agreement.  Upon such Commercial Option exercise, Adimab will provide to Surface
sufficient materials to allow Surface to express any such Licensed Antibodies
that were generated in the Research Program.  Notwithstanding the foregoing,
Surface may elect to partially exercise the Commercial Option by paying sixty
five percent (65%) of the Commercial

18

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

Option Fee and designating up to ten (10) Program-Benefited Antibodies as
Licensed Antibodies; provided, however, that prior to the expiration of the
Evaluation Term, Surface shall either (i) pay the remaining thirty five percent
(35%) of the Commercial Option Fee and, at any time prior to the expiration of
the Evaluation Term (even if after payment of the remaining thirty five percent
(35%) of the Commercial Option Fee) designate additional Program-Benefited
Antibodies as Licensed Antibodies such that the total number of Licensed
Antibodies does not exceed twenty (20) or (ii) fail to pay the remaining thirty
five percent (35%) of the Commercial Option Fee, in which case the Commercial
Option shall be deemed not to have been exercised with respect to such Target
and no Program-Benefited Antibodies against such shall be deemed Licensed
Antibodies from that point forward.  

(b)Development and Commercialization License and Assignment.  Adimab hereby,
effective on Surface’s exercise of the Commercial Option for a Target and the
applicable Licensed Antibodies:

(i)assigns to Surface, subject to the terms and conditions of this Agreement and
without any further action required of either Party, all right, title and
interest in and to those Licensed Program Antibody Patents that solely Cover
those Licensed Antibodies, and at Surface’s request, Adimab will execute title
transfer and recordation assignments for any such Licensed Program Antibody
Patents; and

(ii)grants to Surface a worldwide, royalty-bearing, sublicenseable through
multiple tiers (solely as provided in Section 3.3(b)(iii)) license, under (A)
the Adimab Platform Patents, (B) those Licensed Program Antibody Patents which
are not assigned to Surface pursuant to Section 3.3(b)(i) (for any reason,
including bankruptcy and other like proceedings described in Section 9.7), and
(C) Know-How Covering the Adimab Platform Technology, Adimab Platform Technology
Improvements or Program Inventions, in each case, Controlled by Adimab (or its
Affiliates) as of the start of and during the term of this Agreement, in the
Field, to research, have researched, develop, have developed, commercialize,
have commercialized, make, have made, use, have used, sell, have sold, offer to
sell, have offered to sell, import, have imported, export and have exported the
Licensed Antibodies and Licensed Products for such Target during the term of
this Agreement (subject to Section 9.1).  Such license shall be non-exclusive
under the Adimab Platform Patents and Know-How, and exclusive (even as to Adimab
and its Affiliates) under the Licensed Program Antibody Patents.  This license
grant is granted by Adimab as of the Effective Date as a current license grant,
subject only to the Commercial Option exercise by Surface but not any other
action by Adimab.

(iii)The license granted under Section 3.3(b)(ii) shall be sublicensable solely
pursuant to sublicenses that are consistent with all relevant terms and
conditions of this Agreement, including Section 9.4 hereof.  Surface shall
remain responsible for all payments and other performance obligations due under
this Agreement, notwithstanding any license or sublicense that it may grant.

19

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

3.4Diligent Development and Commercialization.  Surface shall, if it exercises
the Commercial Option with respect to a Target, devote Commercially Reasonable
Efforts to preclinically and clinically develop, seek Marketing Approval for in
the Major Markets, and launch and actively commercialize in the Major Markets at
least one (1) Licensed Antibody against such Target.  Annually, Surface will
provide Adimab with a written report of Licensed Product progress in development
and commercialization, by Surface’s and its Affiliates’ activities in that
regard.  If requested by Adimab, Surface shall meet with Adimab to discuss such
report once annually.

3.5No Implied Licenses.  Other than the licenses, options and assignments
explicitly set forth in this Agreement, neither Party grants any intellectual
property licenses, options or assignments to the other Party under this
Agreement.  This Agreement does not create any implied licenses.

article 4

FINANCIAL TERMS.

4.1Research Stage Fees.

(a)Research Funding.  For each Research Program, Surface shall pay Adimab (i) an
amount equal to [***] percent [***] of the estimated FTEs (at the FTE Rate) for
the Research Program, such amount to be paid within [***] business days of
agreement on a Research Plan, and (ii) within [***] business days of completion
of a Research Program, an amount equal to [***] percent [***] of the actual FTEs
expended by Adimab on the Research Program (at the FTE Rate) less the amount
previous paid with respect to such Research Program pursuant to clause (i);
provided, however, that (1) such actual FTEs do not exceed the FTEs set forth in
the applicable Research Plan (as amended from time to time) for such Research
Program by more than [***] percent [***] and (2) Adimab has provided Surface
with an invoice for each of such payments.  Upon Surface’s reasonable request,
Adimab shall provide customary and reasonable documentation to evidence that all
such amounts so paid by Surface were used on FTE’s for the applicable Research
Program.

(b)Technical Milestones.  Surface shall pay Adimab two technical milestone fees
with respect to each Research Program on each Target, as follows:

(i)The first technical milestone fee shall be equal to [***] for each Research
Program, and such fee will be paid to Adimab by Surface within [***] business
days of the later of (1) [***] and (2) provision by Adimab of an invoice for
such payment to Surface; and

20

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

(ii)The second technical milestone fee shall be equal to [***] for each Research
Program, and such fee will be paid to Adimab by Surface within [***] business
days of the later of (1) [***] and (2) provision by Adimab of an invoice for
such payment to Surface.  In the event that the second technical milestone is
met in the initial delivery, or in the event that the second technical milestone
is met without payment of the first technical milestone, then, in either case,
Surface shall pay both technical milestones.

4.2Research License Maintenance Fee.  For each Research Option that is exercised
by Surface, Surface shall pay an annual maintenance fee of [***] on each of the
[***] anniversaries of the date of exercise of the relevant Research Option,
subject to early termination as provided in this Agreement.

4.3Commercial Option Fee.  In order to exercise the Commercial Option under
Section 3.3(a) for a Target, Surface shall pay to Adimab a non-creditable,
nonrefundable option exercise fee of [***] for each such Target (each, a
“Commercial Option Fee”).  If Surface elects to license Additional Licensed
Antibodies, each Additional Licensed Antibody will increase the Commercial
Option Fee by [***] up to a maximum Commercial Option Fee of [***] for each such
Target.

4.4Milestone Payments.  Subject to Section 4.7, for each Target, Surface shall
report in writing to Adimab the achievement of each event (each, a “Milestone
Event”) and pay the corresponding development milestone payment (each, a
“Milestone Payment”) to Adimab, each within [***] days after the achievement of
the corresponding milestone event in the following table (whether achieved by or
on behalf of Surface or its Affiliates or any other entity acting on behalf of
any of them or having received a license, sublicense or other rights from any of
the foregoing with respect to a Licensed Product):

 

Milestone Event for each Licensed Product for a Target

 

Milestone Payment

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

 

21

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

Milestones Payments are payable one time only per Licensed Product, the first
time each is achieved for such Licensed Product.  If a subsequent Milestones
Event is achieved for any Licensed Product without a prior Milestone Event
having been achieved for that Licensed Product, then Surface shall pay the
Milestone Payment for such previous Milestone Event along with the payment for
the most recently achieved Milestone Event.  Notwithstanding the foregoing, if a
Milestone Payment has been paid by Surface with respect to a Product that is
then abandoned prior to the receipt of Marketing Approval by Surface, and
Surface subsequently elects to research, develop and commercialize a back-up
Product against the same Target, then no Milestone Payment shall be due for such
previously paid Milestone Payment with respect to such back-up Product.  

4.5Deferred Payment Option. The Commercial Option Fee and the Milestone Payments
with respect to the first two Milestone Events set forth in Section 4.4 (i.e.,
those related to (a) [***] and (b) [***]) shall be deemed met and accrue when
the Commercial Option is exercised or the applicable Milestone Event is achieved
for a given Licensed Product, respectively and as the case may be.  Surface may
pay the Commercial Option Fee or the corresponding Milestone Payment, or Surface
may provide written notice prior to the due date for such Commercial Option Fee
or Milestone Payment of its election to delay payment of such amount until the
earlier of (i) [***] (ii) [***] (iii) [***].  If Surface opts to delay any such
payment, Surface shall pay Adimab, on the first business day of every calendar
year, interest (each, an “Interest Payment”) accrued on all such deferred
amounts at a rate of [***] per [***]  (calculated on a daily basis), from the
date any such Commercial Option Fee and/or Milestone Payments are due hereunder
until such Commercial Option Fee and/or Milestone Payments, and any interest
thereon, are paid in full; provided, however, that if Surface ceases all
research and development activities with respect to Program-Benefited Antibodies
against the same Target for which a payment is delayed, then Surface shall not
be obligated to make such Interest Payment and the applicable Commercial Option
Fee and Milestone Payments, all of which are hereby forgiven in such
circumstances; and provided, further, however, that in the event that Surface
(or its Affiliate or licensee) subsequently resumes research or development on
Program-Benefited Antibodies against such Target, Surface shall immediately pay
to Adimab any unpaid Interest Payments (including any interest which has accrued
on such Interest Payments during the period since Surface last made an Interest
Payment to Adimab with respect to such Program-Benefited Antibody), and Surface
shall resume the payment of Interest Payments on the first business day of the
next calendar year.

22

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

4.6Royalties.

(a)Royalty Payments.  Subject to Section 4.7, as to each Licensed Product sold
during the applicable Royalty Term in a country, on a Licensed
Product-by-Licensed Product basis, Surface shall pay Adimab the following
royalties, based on the royalty rate applicable to the relevant portion of
annual worldwide Net Sales for such Licensed Product during the applicable
Royalty Term for such Licensed Product in such country (“Royalty Payments”):

 

Portion of Worldwide Calendar Year Net Sales

 

Royalty Rate

[***]

 

[***]

[***]

 

[***]

 

(b)Other Royalty Provisions. Only one royalty will be due with respect to the
same unit of Licensed Product, even if such Licensed Product unit is comprised
of more than one Licensed Antibody or any modified or derivative forms thereof.

(c)Adjustment for Third Party IP.  If Surface or any of its Affiliates enters
into any Third Party Patent Licenses, then [***] of the net sales royalties
actually paid to the Third Party under the Third Party Patent License with
respect to Net Sales of any given Licensed Product in any given calendar quarter
in any given country may be offset against the royalty that would otherwise have
been payable to Adimab with respect to such same Net Sales; provided, however,
that in no event shall the royalty owed to Adimab be reduced by more than [***]
than the payment which would otherwise be due hereunder with any excess carried
over to future royalty period(s) until such excess may be used in compliance
with this proviso.

It is understood, agreed and acknowledged that Adimab’s allowing Surface to
claim the credit of this Section 4.6 as to any particular Third Party Patent
License:  [***].

(d)Milestone Payments and Royalty Payments for Certain [***].  In the event that
a single Licensed Product contains [***] Program Antibodies, [***], then (i)
Surface shall owe only one Milestone Payment for the achievement of a given
Milestone Event with respect to such Licensed Product, and (ii) Surface shall
owe only one Royalty Payment with respect to any specific portion of Net Sales
of such Licensed Product.

23

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

4.7Milestone Payments and Royalty Payments for Adimab Diagnostic Products for
use with or in connection with External Products. Surface shall make the
following payments with respect to Adimab Diagnostic Products for use with or in
connection with External Products in lieu of the payments set forth in Sections
4.4 and 4.6(a).

 

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

For clarity, no payment is due under this Agreement (including under Section 4.4
or 4.6) with respect to (a) any Companion Diagnostic or Other Diagnostic Product
(although payments shall be due under Sections 4.4 and 4.6(a) with respect to
any applicable therapeutic Licensed Product(s)) or (b) any External Product.  In
addition, except as expressly provided in this Section 4.7, (i) milestone
payments due for Adimab Diagnostic Products for use with or in connection with
External Products are subject to the remaining terms and conditions of Section
4.4 (mutatis mutandis), and (ii) royalty payments due for Adimab Diagnostic
Products for use with or in connection with External Products are subject to the
remaining terms and conditions of Section 4.6 (mutatis mutandis).

4.8Quarterly Payment Timings.  All royalties due under this Agreement shall be
paid quarterly within [***] days after the end of the relevant calendar quarter
for which royalties are due.

4.9Royalty Payment Reports.  With respect to each calendar quarter, within [***]
days after the end of the calendar quarter, Surface shall provide to Adimab a
written report stating the number and description of all Licensed Products sold
during the relevant calendar quarter; the gross sales associated with such
sales; and the calculation of Net Sales on such sales.  The report shall provide
all such information on a country-by-country and Licensed Product-by-Licensed
Product basis if reasonably available.

4.10Payment Method.  All payments due under this Agreement to Adimab shall be
made by bank wire transfer in immediately available funds to an account
designated by Adimab.  All payments hereunder shall be made in the legal
currency of the United States of America, and all references to “$” or “dollars”
shall refer to United States dollars (i.e., the legal currency of the United
States).

24

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

4.11Taxes.  The Parties agree to cooperate with one another and use reasonable
efforts to minimize obligations for any and all income or other taxes required
by applicable law to be withheld or deducted from any royalties, milestone
payments or other payments made by Surface to Adimab under this Agreement,
including by completing all procedural steps, and taking all reasonable
measures, to ensure that any withholding tax is reduced or eliminated to the
extent permitted under applicable law, including income tax treaty provisions
and related procedures for claiming treaty relief.  To the extent that Surface
is required to deduct and withhold taxes on any payment to Adimab, Surface shall
deduct and withhold such taxes and pay the amounts of such taxes to the proper
government authority in a timely manner and promptly submit to Adimab an
official tax certificate or other evidence of such withholding sufficient to
enable Adimab to claim such payment of taxes.  Surface shall provide Adimab with
reasonable assistance in order to allow Adimab to recover, as permitted by
applicable law, withholding taxes, value added taxes or similar obligations
resulting from payments made hereunder or to obtain the benefit of any present
or future treaty against double taxation which may apply to such
payments.  Adimab shall provide Surface with any tax forms that may be
reasonably necessary in order for Surface to not withhold tax or to withhold tax
at a reduced rate under an applicable bilateral tax income treaty.  

4.12Records; Inspection.

(a)Surface shall keep and ensure that its Affiliates keep complete and accurate
records of its sales and other dispositions (including use in clinical trials,
or provision on a compassionate use basis or as marketing samples) of Licensed
Antibody and Licensed Product including all records that may be necessary for
the purposes of calculating all payments due under this Agreement for a period
of at least [***] years.  Surface shall make such records available for
inspection by an accounting firm selected by Adimab (and which is reasonably
acceptable to Surface) at Surface’s premises in the United States on reasonable
notice during regular business hours as provided in Section 4.11(b).

(b)At Adimab’s expense no more than [***] per calendar year, Adimab has the
right to retain an independent certified public accountant from a nationally
recognized (in the U.S.) accounting firm to perform on behalf of Adimab an
audit, conducted in accordance with U.S. generally accepted accounting
principles (GAAP), of such books and records of Surface and its Affiliates as
are deemed necessary by the independent public accountant to report on Net
Sales, for the period or periods requested by Adimab within the [***] most
recent calendar years as of the date of the audit performance, and the
correctness of any report or payments made under this Agreement.  No period may
be audited more than once.  Prior to any review, such accounting firm shall have
entered into a written agreement with Surface (or its Affiliates, licensees or
sublicensees) limiting the use of such records to verification of the accuracy
of payments due under this Agreement and prohibiting the disclosure of any
information contained in such records to a Third Party and to Adimab for a
purpose other than as set forth in this Section 4.11(b).  The report of such
accounting firm shall be limited to a certificate stating whether any report
made or invoice or payment submitted by Surface during such period is accurate
or inaccurate and the actual amounts owed by or due under this Agreement to
Adimab for such period.

25

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

(c)If the audit reveals an underpayment, Surface shall promptly pay to Adimab
the amount of such underpayment plus interest in accordance with Section
4.15.  Any overpayment made by Surface shall be fully creditable against amounts
payable in subsequent payment periods or promptly refunded, at Adimab’s
election.  Any audit by an independent certified public accounting firm under
this Section 4.11 is to be made at the expense of Adimab, but if the audit
reveals that the monies owed by Surface to Adimab has been understated by more
than [***] percent [***] for the period audited, Surface shall, in addition, pay
the reasonable out-of-pocket costs incurred by Adimab of such audit.

(d)The Parties agree that all information provided in a royalty payment report,
all records kept by Surface or its Affiliates, licensees and sublicensees under
this Section 4.11 or Section 4.12, and any information provided by the
independent certified public accounting firm to Adimab are Confidential
Information of Surface.

4.13Licensee/Sublicensee Reports, Records and Audits.  If Surface grants any
Product licenses or sublicenses, the agreements for such licenses and
sublicenses shall include an obligation for the licensee or sublicensee to (i)
maintain records adequate to document and verify the proper payments (including
milestones and royalties) to be paid to Adimab; (ii) provide reports with
sufficient information to allow such verification; and (iii) allow Adimab (or
Surface if requested by Adimab) to verify the payments due (such audit right is
not required to be any stronger than that of Section 4.11).

4.14Foreign Exchange.  If any currency conversion shall be required in
connection with the calculation of amounts payable hereunder, such conversion
shall be made using the exchange rates (a) used by Surface (or the selling
entity) for its own financial reporting purposes in its worldwide accounting
system (which shall be consistent with applicable accounting standards), if
Surface (or the selling entity) is a public company, or (b) if Surface is not a
public company, then shall be determined the same way except that the rates
shall be the average of the purchase and sale rates for U.S. Dollars for such
day as reported on the fifth (5th) business day prior the payment due date for
the purchase and sale of U.S. dollars, as reported by the Wall Street Journal,
Eastern Edition (or if it no longer exists, a similarly authoritative
source).  With any payment in relation to which a currency conversion is
performed to calculate the amount of payment due, Surface shall provide to
Adimab a true, accurate and complete copy of the exchange rates used in such
calculation.

4.15Non-refundable, non-creditable payments.  Each payment that is required
under this Agreement is non-refundable and non-creditable.

26

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

4.16Late Payments.  Any amount owed by Surface to Adimab under this Agreement
that is not paid within the applicable time period set forth herein will accrue
interest at the rate of [***] percent [***] above the then-applicable short-term
three-month London Interbank Offered Rate (LIBOR) as quoted in the Wall Street
Journal, Eastern Edition (or if it no longer exists, a similarly authoritative
source) calculated on a daily basis, or, if lower, the highest rate permitted
under applicable law.

article 5

Patent Ownership.

5.1Ownership and Inventorship.

(a)Program Patents.  Adimab shall solely own, regardless of inventorship, all
Patents Covering Adimab Platform Technology Improvements and, prior to
Commercial Option exercise, all Program Antibody Patents.  Surface shall own,
regardless of inventorship, from and after the date of Commercial Option
exercise, all Licensed Program Antibody Patents, subject to the terms and
conditions of this Agreement.  Ownership of all Program Patents other than those
referred to in the foregoing two (2) sentences shall be owned based on
inventorship.  Program Inventions (to the extent not Patented and addressed
above) that constitute Adimab Platform Technology Improvements shall be owned by
Adimab and all other Program Inventions shall be owned by the Party that created
it.

(b)Other Patents.  To avoid doubt, nothing in this Agreement shall alter the
ownership of the Parties’ pre-existing Patents.  Section 5.1(a) speaks only to
ownership of Program Patents.

(c)Inventorship.  Inventorship for purposes of this Agreement, and all
intellectual property-related definitions in this Agreement, shall be determined
in accordance with United States patent law for all Patents worldwide.

5.2Implementation.

(a)Assignments.  Each Party hereby assigns to the other Party Program Inventions
and associated Patents as necessary to achieve ownership as provided in Section
5.1.  Each assigning Party shall execute and deliver all documents and
instruments reasonably requested by the other Party to evidence or record such
assignment or to file for, perfect or enforce the assigned rights.  Each
assigning Party hereby appoints the other Party as attorney-in-fact solely to
execute and deliver the foregoing documents and instruments if such other Party
after making reasonable inquiry does not obtain them from the assigning
Party.  Each Party (and its Affiliates) shall perform its activities under this
Agreement through personnel who have made a similar assignment and appointment
to and of such Party or any of its Affiliate.  Each assigning Party shall make
its relevant personnel (and their assignments and signatures on such documents
and instruments) reasonably available to the other Party for assistance in
accordance with this Article at no charge.

27

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

(b)Joint Ownership Implementation.  As regards Joint Serendipitous Inventions
and the Program Patents to the extent claiming them, either Party is entitled to
practice and license them without consent of and without a duty of accounting to
the other Party in accordance with the co-ownership rights of co-inventors under
U.S. law, subject to the terms of this Agreement.  Each Party hereby grants all
permissions, consents and waivers with respect to, and all licenses under, the
Joint Serendipitous Inventions and the Program Patents claiming them as
necessary to achieve throughout the world the nature of joint ownership rights
of the foregoing as described in Section 5.1 and the foregoing sentence and
otherwise subject to the terms of this Agreement.  To avoid doubt, this Section
5.2(b) does not imply any permission, consent or waiver with respect to, or
license under, any Patent or item of Know-How other than the Joint Serendipitous
Inventions and the Program Patents to the extent claiming them.

5.3Disclosure.  During the term of the Agreement, each Party shall promptly
disclose to the other Party [***] any Program Inventions that would be Covered
by Program Antibody Patents or in Surface’s case that are Adimab Platform
Technology Improvements (which, to avoid doubt, are assigned to Adimab under
this Agreement).  Such disclosure shall occur as soon as possible, but in any
case within [***] days after the Party determines such Program Inventions have
been invented.  To avoid doubt, this Section 5.3 shall not be read to require
Adimab to disclose Program Inventions constituting Adimab Platform Technology
Improvements to Surface.

5.4Program Patent Prosecution.

(a)Adimab Platform Technology.  Adimab shall have the sole right (but not the
obligation) to Prosecute all Adimab Platform Patents, all at its own expense.

(b)Program Antibody Patents.  Surface shall have the sole right (but not
obligation except as provided below) to Prosecute all Program Antibody Patents,
at Surface’s expense, and prior to Commercial Option exercise, in Adimab’s name,
and after Commercial Option exercise, in Adimab’s name to the extent that any
Licensed Program Antibody Patent is not assigned to Surface pursuant to
Section 3.3(b)(i).  Such right shall continue for the duration of the longer of
the Evaluation Term and, if Surface exercises the Commercial Option, the term of
the license under Section 3.3(b)(ii), subject to all of the following:

(i)Prior to Commercial Option exercise, [***].

(ii)Prior to Commercial Option exercise, [***].

(iii)Both prior to and after Commercial Option exercise, Adimab shall have the
right to review and comment on prosecution of the Program Antibody Patents, and
Surface shall reasonably consider but is not required to accept any such
comments.  Adimab shall grant Surface the necessary authority to Prosecute the
Program Antibody Patents (including

28

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

that Adimab shall join any suit or action regarding the foregoing at Surface’s
request).  Surface shall provide Adimab with copies of all correspondence with
patent offices relating thereto (including office actions and the like) promptly
after receipt and drafts of all filings and correspondence with such offices no
less than [***] in advance of filing.

(iv)If Surface does not exercise the Commercial Option for a Target, then [***].

(v)If Surface does exercise the Commercial Option for a Target, then [***].

(vi)[***].

(vii)Surface shall use Commercially Reasonable Efforts to Prosecute at least one
Licensed Program Antibody Patent in at least each country of the Major
Markets.  

(viii)Surface shall be solely responsible for all costs of the activities under
this Section 5.4(b), except (A) as expressly provided under this Section 5.4(b)
or (B) that to the extent Adimab hires counsel to review and comment on
Surface’s prosecution then Adimab shall be solely responsible for the fees to
such counsel.

(ix)Except as provided in this Agreement, Adimab shall not disclose or claim (or
have or license any others to disclose or claim) any Program Antibody (or the
Binding Sequence Information thereof) or any other antibody or their Binding
Sequence Information identified from any Naive Antibody Library or Optimization
Antibody Library, unless independently invented in a manner in compliance with
the terms of this Agreement (including the restrictions on Naive Antibody
Libraries and Optimization Antibody Libraries contained herein).  For clarity,
(1) Adimab shall not nor allow any others to refile or Prosecute any Patent
applications [***] and (2) the foregoing prohibitions shall not prevent Adimab
from filing broad Patents (such as, for example, Patents which Cover an antibody
library) which Cover a Program Antibody or its Binding Sequence Information so
long as Adimab does recite in any claim the such Program Antibody or its Binding
Sequence Information in such Patent, and so long as Adimab does not disclose
such Program Antibody or its Binding Sequence Information in such Patent.

(c)Responsibility.  It is understood and agreed that searching for,
identification and evaluation of Third-Party Patents that may apply to any
Program Antibodies based on sequence, Target or the like is the responsibility
of Surface and Adimab shall have no responsibility for the foregoing nor
liability if any such Third-Party Patents exist.

29

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

(d)Serendipitous Program Inventions.

(i)Adimab Program Inventions. As between the Parties, Adimab shall have the sole
right, at its sole expense, to prepare, file, prosecute, enforce and maintain
(including conducting or participating in interferences and oppositions and the
like) (collectively “Prosecute”) all Patents directed to Adimab Program
Inventions but not falling within the Program Antibody Patents or the Adimab
Platform Technology Improvements (which, to avoid doubt, are both addressed
above).

(ii)Surface Program Inventions.  Surface shall be responsible, at its sole
expense, to Prosecute all Program Patents directed to Surface Program Inventions
but not falling within Program Antibody Patents or the Adimab Platform
Technology Improvements (which, to avoid doubt, are both addressed above).

(iii)Serendipitous Joint Program Inventions. The Parties shall mutually agree
which of them shall be responsible for either using its in-house patent
attorneys or through mutually agreed upon outside counsel to Prosecute Program
Patents directed to Joint Serendipitous Inventions, and how the costs of such
activities will be shared.  

5.5Patent Term Restoration.  The Parties shall cooperate with each other,
including by providing necessary information and assistance as the other Party
may reasonably request, to obtain patent term restoration or supplemental
protection certificates or their equivalents in any country where applicable to
Licensed Program Antibody Patents. After Commercial Option exercise, if
elections with respect to obtaining such patent term restoration are to be made
with respect to Licensed Program Antibody Patents, and the Parties do not agree,
Surface shall have the right to make the election and Adimab agrees to abide by
such election.  

5.6Cooperation of the Parties.  At the reasonable request of the responsible (as
provided for in this Article 5) Party, the other Party agrees to cooperate fully
in the Prosecution of any Program Patents under this Agreement.  Such
cooperation includes executing all papers and instruments (or causing its
personnel to do so) reasonably useful to enable the other Party to apply for and
to prosecute patent applications in any country; and promptly informing the
other Party of any matters coming to such Party’s attention that may affect the
Prosecution of any such Patents.  Adimab shall not be required pursuant to this
Section to disclose Adimab Platform Technology to Surface.

5.7Patent Challenges.  If Surface or its Affiliates challenges in a court the
validity, enforceability or scope of any Adimab Platform Patents or any Program
Antibody Patent, then:  [***].

 

30

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

article 6

CONFIDENTIALITY; PUBLICITY.

6.1General.  

(a)Any and all information disclosed or submitted in writing or in other
tangible form -- or if disclosed orally, that is indicated to be confidential at
the time of disclosure and confirmed in writing as such within [***] days after
initial disclosure -- to one Party by the other Party under this Agreement or
that certain Mutual Confidentiality Agreement between the Parties dated March
27, 2014 is the “Confidential Information” of the disclosing Party.  In
addition, information embodied in Adimab Materials is Adimab’s Confidential
Information, and information embodied in the Surface Materials is Surface’s
Confidential Information, and Program Antibodies will be treated as Surface’s
Confidential Information after Commercial Option exercise.  

(b)To avoid doubt, sequence information (whether as to amino acid sequence or
nucleic acid sequence) with respect to Program Antibodies shall be deemed the
Confidential Information of Adimab, except that from and after the date of
Commercial Option exercise, the sequence information as to the Licensed
Antibodies shall be Confidential Information of Surface.

(c)Each Party shall receive and maintain the other Party’s Confidential
Information in strict confidence.  Neither Party shall disclose any Confidential
Information of the other Party to any Third Party.  Neither Party shall use the
Confidential Information of the other Party for any purpose other than as
required to perform its obligations or exercise its rights hereunder.  Each
Party may disclose the other Party’s Confidential Information to the receiving
Party’s directors, employees, contractors and advisors requiring access thereto
for the purposes of this Agreement, provided, however, that prior to making any
such disclosures, each such person shall be bound by written agreement to
maintain Confidential Information in confidence, and not to use such information
for any purpose other than, in accordance with the terms and conditions of this
Agreement.  Surface may disclose sequence data and other data generated under
the Research Program to legal, financial and investment banking advisors, and
potential and actual investors, lenders, financing sources, Change of Control
counterparties, acquirers, collaborators, sublicensees and licensees and counsel
for the foregoing, that are under legally binding obligations of confidence and
limited use and to national patent offices in accordance with Section 5.4.  Each
Party agrees to take all steps necessary to ensure that the other Party’s
Confidential Information shall be maintained in confidence including such steps
as it takes to prevent the disclosure of its own proprietary and confidential
information of like character.  Each Party agrees that this Agreement shall be
binding upon its Affiliates, and upon the employees and contractors involved in
the Research Program of such Party and its Affiliates.  Each Party shall take
all steps necessary to ensure that its Affiliates and employees and contractors
shall comply with the terms and conditions of this Agreement.  The foregoing
obligations of confidentiality and non-use shall survive, and remain in effect
for a period of [***] years from, the termination or expiration of this
Agreement in accordance with Article 9.

31

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

6.2Exclusions from Nondisclosure Obligation.  The nondisclosure and nonuse
obligations in Section 6.1 shall not apply to any Confidential Information to
the extent that the receiving Party can establish by competent written proof
that it:

(a)at the time of disclosure is publicly known;

(b)after disclosure, becomes publicly known by publication or otherwise, except
by breach of this Agreement by such Party;

(c)was in such Party’s possession in documentary form at the time of the earlier
of disclosure hereunder and disclosure under the agreement referred to in
Section 6.1;

(d)is received by such Party from a Third Party who has the lawful right to
disclose the Confidential Information and who shall not have obtained the
Confidential Information either directly or indirectly from the disclosing
Party; or

(e)is independently developed by such Party (i.e., without reference to
Confidential Information of the disclosing Party).

6.3Required Disclosures.  If either Party is required to disclose any
Confidential Information of the other Party, pursuant to a governmental law,
regulation or order, or an order of a court of competent jurisdiction or to
defend or prosecute litigation or as part of an arbitration; provided, however,
that the receiving Party (i) shall give advance written notice to the disclosing
Party, (ii) shall make a reasonable effort to assist the disclosing Party to
obtain a protective order requiring that the Confidential Information so
disclosed be used only for the purposes for which the law or regulation required
and (iii) shall use and disclose the Confidential Information solely to the
extent so required.

6.4Terms of Agreement.  The terms of this Agreement are the Confidential
Information of both Parties.  However, each Party shall be entitled to disclose
the terms of this Agreement under legally binding obligations of confidence and
limited use to:  legal, financial and investment banking advisors; and potential
and actual investors, lenders, financing sources, Change of Control
counterparties, acquirers, collaborators, sublicensees and licensees and counsel
for the foregoing.  In addition, if legally required, a copy of this Agreement
may be filed by either Party with the SEC (or relevant ex-U.S. counterpart).  In
that case, the filing Party will if requested by the other Party diligently seek
confidential treatment for terms of this Agreement for which confidential
treatment is reasonably available, and shall provide the non-filing Party
reasonable advance notice of the terms proposed for redactions and a reasonable
opportunity to request that the filing Party make additional redactions to the
extent confidential treatment is reasonably available under the law.  The filing
Party shall seek and diligently pursue such confidential treatment requested by
the non-filing Party.

32

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

6.5Return of Confidential Information.  Promptly after the termination or
expiration of this Agreement for any reason, each Party shall return to the
other Party all tangible manifestations of such other Party’s Confidential
Information at that time in the possession of the receiving Party; provided,
however, that the receiving Party shall be entitled to retain one (1) copy of
such information solely for the purpose of monitoring such Party’s surviving
obligations under this Agreement.  Electronic copies of Confidential Information
contained in backups or electronic archives made in the normal course of the
receiving Party’s business shall not be required to be destroyed or returned in
accordance with this Section 6.5.

6.6Publicity.  Each of Adimab and Surface may publish a press release describing
the collaboration, but without identifying the targets to be worked on or the
economic terms of the collaboration.  The Parties will agree on specific press
release language promptly following the Effective Date.  Other than repeating
information in such press release (or any subsequent mutually agreed press
release), neither Party will generate or allow any further publicity regarding
this Agreement or the transaction or research contemplated hereunder in which
the other Party is identified, without giving the other Party the opportunity to
review and comment on the press release.  The Parties recognize the importance
of announcing Commercial Option exercise and the achievement of Milestones, and
that Adimab is entitled to disclose these occurrences; provided, however, that
Adimab may disclose the identity of Surface but will not disclose the identity
of any of Surfaces’ licensees, sublicensees or collaborators (if applicable) or
the identity of the Target or the possible indication(s) (although the class of
protein of the Target (but not the family) may be disclosed).  Accordingly, the
Parties hereby agree that each such event shall be publicly announced by the
Parties if requested by Adimab, and the Parties shall mutually agree upon the
text of a press release to announce each such event.  Surface shall not
unreasonably withhold its consent to the manner in which Adimab proposes to make
such disclosure.  It is understood and agreed that Adimab sometimes issues press
releases that group multiple achievements of the company, and that if Adimab
chooses to group the initially approved text or the announcement of Commercial
Option exercise and/or a milestone achievement under this Agreement with other
accomplishments or events not relating to this Agreement, then the only portion
of the press release into which the Surface shall have a consent right (such
consent not to be unreasonably withheld), shall be those portions that relate to
this Agreement.

6.7Certain Data.  Notwithstanding this Article 6, without disclosing Surface’s
(or any of its Affiliates’ or licensees’, sublicensees’ or collaborators’)
identity or the identity of the Target or the possible indication(s), or
information making such identities or indications reasonably discernable
(although the class of protein of the Target (but not the family) may be
disclosed), or the sequence of any Program Antibody, in order to describe the
general capabilities and performance of the Adimab platform, Adimab shall be
entitled to disclose generally Program Antibody attributes , including the
following: (a) Program Antibody binding affinities (KD), (b) expression range
regarding Program Antibodies, and (c) germline distribution of Program
Antibodies.

33

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

article 7

REPRESENTATIONS AND WARRANTIES.

7.1Mutual.  Each of Adimab and Surface hereby represents and warrants to the
other of them that the representing and warranting Party is duly organized in
its jurisdiction of incorporation; that the representing and warranting Party
has the full power and authority to enter into this Agreement; that this
Agreement is binding upon the representing and warranting Party; that this
Agreement has been duly authorized by all requisite corporate action within the
representing and warranting Party; and that the execution, delivery and
performance by the representing and warranting Party of this Agreement and its
compliance with the terms and conditions hereof does not and shall not conflict
with or result in a breach of any of the terms and conditions of or constitute a
default under (a) any agreement or other instrument binding or affecting it or
its Affiliate or the property of either of them, (b) the provisions of its
bylaws or other governing documents or (c) any order, writ, injunction or decree
of any governmental authority entered against it or by which any of its property
is bound.

7.2Adimab.  Adimab hereby represents, warrants and covenants to Surface that:

(a)[***]

(b)[***]

7.3DISCLAIMER OF WARRANTIES.  OTHER THAN THE EXPRESS WARRANTIES OF SECTIONS 7.1
AND 7.2, Each party DISCLAIMS ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR
THAT ANY PRODUCTS DEVELOPED UNDER THIS AGREEMENT ARE FREE FROM THE RIGHTFUL
CLAIM OF ANY THIRD PARTY, BY WAY OF INFRINGEMENT OR THE LIKE OR THAT ANY PROGRAM
PATENTS WILL ISSUE OR BE VALID OR ENFORCEABLE.

article 8

INDEMNIFICATION

8.1By Adimab.  Adimab hereby agrees to indemnify, defend and hold harmless
(collectively, “Indemnify”) Surface, its Affiliates and its and their directors,
officers, agents and employees (collectively, “Surface Indemnitees”) from and
against any and all liability, loss, damage or expense (including without
limitation reasonable attorney’s fees) (collectively, “Losses”) they may suffer
as the result of Third-Party claims, demands and actions (collectively,
“Third-Party Claims”) arising out of or relating to (a) any breach of a
representation or warranty or covenant made by Adimab under Article 7 or
otherwise of this Agreement, or (b) arising out of or in connection with or
attributable to Adimab’s negligence, gross negligence or willful misconduct in
performance of any Research Plan, except to the extent of any Losses [***].

34

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

8.2By Surface. Surface hereby agrees that it and its licensees and sublicensees
shall Indemnify Adimab, its Affiliates and its and their directors, officers,
agents and employees (collectively, “Adimab Indemnitees”) from and against any
and all Losses they may suffer as the result of Third-Party Claims arising out
of or relating to (a) any breach of a representation or warranty or covenant
made by Surface under Article 7 or otherwise of this Agreement, (b) Surface’s
research, testing, development, manufacture, use, sale, distribution, licensing
and/or commercialization of Program Antibodies and/or Licensed Products (or
Program-Benefited Antibodies or products incorporating them), (c) Target-related
intellectual property (including Patents directed to antibodies based on their
interaction with a Target), (d) Target-related or Surface Materials-related
contractual obligations of Surface and its Affiliates, or (e) intellectual
property applying to any Program Antibody based on its sequence or other
characteristics (it being understood and agreed in accordance with Section
5.4(c) that Adimab does not perform intellectual property searches on Program
Antibodies (including sequence-based searches) and this is the responsibility of
Surface), except in each case to the extent of any Losses [***].

8.3Procedures.  Each of the foregoing agreements to Indemnify is conditioned on
the relevant Adimab Indemnitees or Surface Indemnitees (i) providing prompt
written notice of any Third-Party Claim giving rise to an indemnification
obligation hereunder, (ii) permitting the indemnifying Party to assume full
responsibility to investigate, prepare for and defend against any such
Third-Party Claim, (iii) providing reasonable assistance in the defense of such
claim at the indemnifying Party’s reasonable expense, and (iv) not compromising
or settling such Third-Party Claim without the indemnifying Party’s advance
written consent.  If the Parties cannot agree as to the application of the
foregoing Sections 8.1 and 8.2, each may conduct separate defenses of the
Third-Party Claim, and each Party reserves the right to claim indemnity from the
other in accordance with this Article 8 upon the resolution of the underlying
Third-Party Claim.

8.4Limitation of Liability.  EXCEPT TO THE EXTENT SUCH PARTY MAY BE REQUIRED TO
INDEMNIFY THE OTHER PARTY UNDER THIS ARTICLE 8 (INDEMNIFICATION) OR AS REGARDS A
BREACH OF A PARTY’S RESPONSIBILITIES PURSUANT TO ARTICLE 6 (CONFIDENTIALITY;
PUBLICITY), NEITHER PARTY NOR ITS RESPECTIVE AFFILIATES SHALL BE LIABLE FOR ANY
SPECIAL, INDIRECT, EXEMPLARY, CONSEQUENTIAL OR PUNITIVE DAMAGES HEREUNDER,
WHETHER IN CONTRACT, WARRANTY, TORT, STRICT LIABILITY OR OTHERWISE.

35

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

article 9

TERM.

9.1Term.  The term of this Agreement shall commence on the Effective Date and
shall expire upon the later of (a) the earlier of (i) the expiration of the
Commercial Option(s) and Research Option(s) (if they expire without being
exercised), and (ii) expiration of 12 months from the Effective Date without
Surface providing Surface Materials that successfully pass Adimab’s QC; or (b)
if at least one Research Option has been exercised but no Commercial Option has
been exercised, upon the expiration of the last to expire Research License Term;
or (c) on a country-by-country and Licensed Product-by-Licensed Product basis on
the expiration of the last Royalty Term for a Licensed Product in the particular
country, in each case, unless earlier terminated by a Party as set forth below
in this Article 9.  On expiration under (c) in a particular country, the license
of Section 3.3(b)(ii) for the corresponding Licensed Product and its Licensed
Antibody shall automatically convert to be perpetual, irrevocable, non-exclusive
and fully-paid up in such country.

9.2Material Breach.

(a)Either Party may terminate this Agreement for the material breach of this
Agreement by the other Party, if such breach remains uncured [***] days
following notice from the non-breaching Party to the breaching Party specifying
such breach.

(b)For Targets for which the Commercial Option or Research Option has been
exercised, the foregoing Section 9.2(a) applies on a Target-by-Target basis to
the extent that a breach relates to specific Targets, and such termination shall
be applicable to only those Targets (and its associated Patents, Licensed
Antibodies, Licensed Research Antibodies, and Licensed Products) to which the
uncured the material breach relates.

(c)If there is a good faith dispute as to the existence or cure of a breach or
default pursuant to Section 9.2(a), all applicable cure periods will be tolled
during the existence of such good faith dispute and no termination for a breach
which is disputed in good faith will become effective until such dispute is
resolved pursuant to the process set forth in Section 10.2 and a [***] day cure
period offered thereafter.

9.3Termination for Convenience.  Surface may terminate this Agreement in its
entirety on [***] prior written notice to Adimab.  On a Target-by-Target basis,
after Commercial Option or Research Option exercise, Surface may also terminate
this Agreement as to all Licensed Antibodies, Licensed Research Antibodies and
Licensed Products to a particular Target by [***] prior written notice to
Adimab.

36

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

9.4Commitments Regarding Program-Benefited Antibodies. The Parties intend that
if Surface, its licensees, or its sublicensees, or the Affiliate of any of the
foregoing, will pursue any Program-Benefited Antibodies, they shall do so under
this Agreement paying fees to Adimab as provided in Article 4.  This Agreement
gives Surface, its licensee, its sublicensee or the Affiliate of any of the
foregoing the right to modify the Program Antibodies, by including modified
versions of them and derivatives of them in the definition of “Licensed
Antibodies” provided above.  Surface, its licensee, its sublicensee or the
Affiliate of any of the foregoing shall even be entitled to choose to pursue or
use information obtained under this Agreement from Adimab to pursue an antibody
not covered by the Program Antibody Patents, but only if Surface, its licensee,
its sublicensee or the Affiliate of any of the foregoing treats the pursued
antibody as milestone- and royalty-bearing under this Agreement to the extent
such pursued antibody is a Program-Benefited Antibody.  The Parties intend that
Surface, its licensee, its sublicensee or the Affiliate of any of the foregoing
shall not develop or commercialize a Program-Benefited Antibody, except in
accordance with this Agreement (including exercising the Commercial Option and
paying Adimab the Commercial Option Fee, Milestone Payments and royalties on the
Program-Benefited Antibody product as (or as if) a Licensed Product under this
Agreement).  Accordingly, even if this Agreement expires or terminates (other
than an expiration under Section 9.1 following a Commercial Option exercise
after all Royalty Terms have expired for the applicable Program-Benefited
Antibody or Licensed Product), Surface hereby covenants that Surface, its
licensees and sublicensees and the Affiliates of any of the foregoing (a) shall
not research, develop or commercialize any Program-Benefited Antibody or
Licensed Product containing such an antibody except as a Licensed Product under
this Agreement, and (b) shall not license or otherwise grant rights to any
entity to do the foregoing.

9.5Survival in All Cases.  Termination of this Agreement shall be without
prejudice to or limitation on any other remedies available to nor any accrued
obligations of either Party.  In addition, Sections 2.3, 2.4, 2.5, 2.6, 3.5, 4.8
through 4.16 (with respect to payment obligations outstanding or having accrued
as the effective date of termination or expiration), 5.1, 5.2, 5.4, 5.6, and
7.3, and Articles 1, 6, 8, 9 and 10 shall survive any expiration or termination
of this Agreement.  Further, upon termination of this Agreement by either Party
under Section 9.2 or 9.3, Surface, its licensees and sublicensees, and their
Affiliates will no longer develop or commercialize any Licensed Antibody or
Licensed Product (subject to Section 9.2(b) for partial terminations).

9.6Survival of Sublicenses.  In the event that the licenses granted to Surface
under this Agreement are terminated, any granted sublicenses to Third Parties
will remain, at any such Third Party’s election, in full force and effect;
provided, that the sublicense agreement is consistent with the terms of this
Agreement, the sublicensee is not then in breach of its sublicense agreement,
and such Third Party agrees to be bound to Adimab as a licensor under the terms
and conditions of this Agreement (including payment obligations as reflected in
this Agreement with respect to Adimab).  In such event, Adimab will negotiate
and enter into an appropriate license agreement with such Third Party
incorporating the terms and conditions of this Agreement.  

37

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

9.7Bankruptcy.  All licenses and rights to licenses granted under or pursuant to
this Agreement by Adimab to Surface are, and will otherwise be deemed to be, for
purposes of Section 365(n) of the United States Bankruptcy Code (the “Bankruptcy
Code”), licenses of rights to “intellectual property” as defined under Section
101(35A) of the Bankruptcy Code.  The Parties agree that Surface, as a licensee
of such rights under this Agreement, will retain and may fully exercise all of
its rights and elections under the Bankruptcy Code.  The Parties further agree
that that upon commencement of a bankruptcy proceeding by or against Adimab
under the Bankruptcy Code, Surface will be entitled to a complete duplicate of,
or complete access to (as Surface deems appropriate), all such intellectual
property and all embodiments of such intellectual property.  Such intellectual
property and all embodiments of such intellectual property will be promptly
delivered to Surface (a) upon any such commencement of a bankruptcy proceeding
and upon written request by Surface, unless Adimab elects to continue to perform
all of its obligations under this Agreement, or (b) if not delivered under (a)
above, upon the rejection of this Agreement by or on behalf of Adimab and upon
written request by the Surface.  Adimab (in any capacity, including
debtor-in-possession) and its successors and assigns (including any trustee)
agrees not to interfere with the exercise by Surface or its Affiliates of its
rights and licenses to such intellectual property and such embodiments of
intellectual property in accordance with this Agreement, and agrees to assist
Surface and its Affiliates in obtaining such intellectual property and such
embodiments of intellectual property in the possession or control of Third
Parties as reasonably necessary or desirable for Surface to exercise such rights
and licenses in accordance with this Agreement. The foregoing provisions are
without prejudice to any rights Surface may have arising under the Bankruptcy
Code or other applicable law.  Notwithstanding the foregoing in this Section
9.7, nothing in this Section 9.7 shall be read to entitle Surface to obtain
disclosure of or access to Adimab Platform Technology (including Adimab Platform
Technology Improvements), whether or not as an “embodiment,” “update,” or
otherwise, at any time, and Surface shall not under any circumstances
notwithstanding anything express or implied in this Agreement be entitled to
disclosure of Adimab Platform Technology or Adimab Platform Technology
Improvements.

9.8Return of Adimab Materials.  Except as otherwise provided in Section 2.4, on
a Target-by-Target basis, Surface shall either return to Adimab or destroy all
Adimab Materials (other than Adimab Materials relating to Licensed Antibodies)
upon expiration or termination of the Evaluation Term without any Commercial
Option or Research Option being exercised, and all Adimab Materials on
expiration (other than for any Licensed Product and the corresponding Licensed
Antibody an expiration under Section 9.1 following a Commercial Option exercise
and after all Royalty Terms for such Licensed Product have expired) or
termination of this Agreement.

38

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

article 10

MISCELLANEOUS.

10.1Independent Contractors.  The Parties shall perform their obligations under
this Agreement as independent contractors.  Nothing contained in this Agreement
shall be construed to be inconsistent with such relationship or status.  This
Agreement and the Parties’ relationship in connection with it shall not
constitute, create or in any way be interpreted as a joint venture, fiduciary
relationship, partnership or agency of any kind.

10.2Dispute Resolution.  

(a)Initial Dispute Resolution.  Either Party may refer any dispute in connection
with this Agreement (“Dispute”) not resolved by discussion of the BD/Contract
Liaisons to senior executives of the Parties (for Adimab, its CEO or his
designee and for Surface, its CEO or his designee) for good-faith discussions
over a period of not less than sixty (60) days (the “Senior Executives
Discussions”).  Each Party will make its executives reasonably available for
such discussions.

(b)Disputes Not Resolved Between the Parties. If the Parties are unable to
resolve the dispute through the Senior Executives Discussions within such sixty
(60) days, then either Party may, as the sole and exclusive means for resolving
disputes under this Agreement, proceed to demand confidential arbitration by
written notice to the other Party and making a filing with the AAA in accordance
with Section 10.2(c).  For clarity, each Party hereby acknowledges that both the
fact of and nature of a dispute is the Confidential Information of both Parties,
and any disclosure of the fact of or the nature of such a dispute would be
highly damaging to the non-disclosing Party.  

(c)Arbitration.  

(i)Any Dispute referred for arbitration shall be finally resolved by binding
arbitration in accordance with the most applicable rules of the American
Arbitration Association (“AAA”) and judgment on the arbitration award may be
entered in any court having jurisdiction.

39

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

(ii)The arbitration shall be conducted by a panel of three (3) people
experienced in the business of biopharmaceuticals.  If the issues in dispute
involve scientific, technical or commercial matters, then any arbitrator chosen
under this Agreement shall have educational training and/or industry experience
sufficient to demonstrate a reasonable level of relevant scientific, technical
and commercial knowledge as applied to the pharmaceutical industry.  If the
issues in dispute involve patent matters, then at least one (1) of the
arbitrators shall be a licensed patent attorney or otherwise knowledgeable about
patent law matters.  Within [***] days after a Party demands arbitration, each
Party shall select one person to act as arbitrator, and the two Party-selected
arbitrators shall select a third arbitrator within [***] days after their own
appointment.  If the arbitrators selected by the Parties are unable or fail to
agree upon the third arbitrator, then the third arbitrator shall be appointed by
the AAA.  The place of arbitration shall be Boston, Massachusetts.  All
proceedings and communications as part of the arbitration shall be in
English.  Following selection of the third arbitrator, the arbitrators shall
complete the arbitration proceedings and render an award within [***] months
after the last arbitrator is appointed.

(iii)Each Party shall bear its own costs and expenses and attorneys’ fees and an
equal share of the arbitrators’ fees and any administrative fees or arbitration,
unless in each case the arbitrators agree otherwise, which they are hereby
empowered, authorized and instructed to do if they determine that to be fair and
appropriate.

(iv)Except to the extent necessary to confirm an award or as may be required by
law, regulation, or the requirement of any exchange on which a Party’s shares
are traded, neither Party shall disclose the existence, content or results of an
arbitration under this Agreement without the prior written consent of the other
Party.

(v)In no event shall an arbitration be initiated after the date when
commencement of a legal or equitable proceeding based on the subject matter of
the Dispute would be barred by the applicable statute of limitations under New
York law.

10.3Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the Commonwealth of Massachusetts, excluding its
conflicts of laws principles; provided, however, that matters of Patent law will
be determined in accordance with the United States federal law.  Any and all
judicial resolutions of disputes in connection with this Agreement shall be in
federal or state court located in Massachusetts, and each Party hereby consents
to the jurisdiction and venue of such courts, and waives all defenses it may
have to such jurisdiction and venue, including that the court cannot assert
personal jurisdiction over the defendant and forum non conveniens.

40

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

10.4Entire Agreement.  This Agreement (including its Exhibits) set forth all the
covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties with respect to the subject matter hereof and
supersedes and terminates all prior agreements and understandings between the
Parties with respect to such subject matter (including that certain Mutual
Confidentiality Agreement between the Parties dated March 27, 2014).  No
subsequent alteration, amendment, change or addition to this Agreement shall be
binding upon the Parties unless reduced to writing and signed by the respective
authorized officers of the Parties.

10.5Assignment.  Neither Party may assign in whole or in part this Agreement
without the advance written consent of the other Party, except as set forth in
the following sentence.  Either Party may assign this Agreement in its entirety
to the successor to all or substantially all of its stock or assets to which
this Agreement relates in connection with its merger with, or the sale of all or
substantially all of its stock or assets to which this Agreement relates to,
another entity, regardless of the form of the transaction (including any Change
of Control).  In addition, Adimab may assign this Agreement or any of its rights
under this Agreement, in connection with the sale of, monetization of, transfer
of, or obtaining financing on the basis of the payments due to Adimab under this
Agreement or debt or project financing in connection with this Agreement.  Also,
Surface  may assign its rights and obligations under this Agreement on a
Target-by-Target basis, at any time after Commercial Option exercise for the
particular Target, to any entity to which Surface assigns all or substantially
all of its assets with respect to such Target (and its related Patents, Licensed
Antibodies and Licensed Products); provided, however, [***]. Subject to the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the Parties and their respective successors and permitted
assigns.  Notwithstanding the foregoing, Adimab may not assign or otherwise
transfer (by operation of law or otherwise) this Agreement if the assignee does
not assume all of Adimab’s obligations under this Agreement or Adimab does not
remain bound to perform all obligations that are not assigned to the
assignee.  Any assignment of this Agreement not made in accordance with this
Agreement is prohibited hereunder and shall be null and void.

10.6Severability.  If one or more of the provisions in this Agreement are deemed
unenforceable by law, then such provision shall be deemed stricken from this
Agreement and the remaining provisions shall continue in full force and effect.

10.7Force Majeure.  Both Parties shall be excused from the performance of their
obligations under this Agreement to the extent that such performance is
prevented by a Force Majeure and the nonperforming Party promptly provides
notice of the prevention to the other Party.  Such excuse shall be continued so
long as the condition constituting Force Majeure continues and the nonperforming
Party takes reasonable efforts to remove the condition, but no longer than
[***], whereupon the other Party may assert breach by the nonperforming Party.

41

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

10.8Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement and shall be
deemed to have been sufficiently given for all purposes if mailed by first class
certified or registered mail, postage prepaid, delivered by express delivery
service or personally delivered.  Unless otherwise specified in writing, the
mailing addresses of the Parties shall be as described below.

If to Adimab:

Adimab, LLC

7 Lucent Drive

Lebanon, NH 03766

Attention:  General Counsel

with a required copy to:

Attention:  Head, Business Development at the same address.

In the case of Surface:  

Surface Oncology, Inc.

25 First Street

Suite 303

Cambridge, MA  02141

Attn: Chief Executive Officer

 

10.9Construction.  This Agreement has been prepared jointly and shall not be
strictly construed against either Party.  Ambiguities, if any, in this Agreement
shall not be construed against any Party, irrespective of which Party may be
deemed to have authored the ambiguous provision.

10.10Headings.  The headings for each article and section in this Agreement have
been inserted for convenience of reference only and are not intended to limit or
expand on, nor to be used to interpret, the meaning of the language contained in
the particular article or section.

10.11No Waiver.  Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the subsequent enforcement of its rights under
this Agreement, excepting only as to an express written and signed waiver as to
a particular matter for a particular period of time executed by an authorized
officer of the waiving Party.

42

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

10.12Performance by Affiliates.  A Party may perform some or all of its
obligations under this Agreement through Affiliate(s) or may exercise some or
all of its rights under this Agreement through Affiliates, or in the case of
Adimab, Controlled Contractors, which will be treated as “Affiliates” for
purposes of this Section 10.12.  However, each Party shall remain responsible
and be guarantor of the performance by its Affiliates and shall cause its
Affiliates to comply with the provisions of this Agreement in connection with
such performance.  In particular and without limitation, all Affiliates of a
Party that receive Confidential Information of the other Party pursuant to this
Agreement shall be governed and bound by all obligations set forth in Article 6,
and shall (to avoid doubt) be subject to the intellectual property assignment
and other intellectual property provisions of Article 5 as if they were the
original Party to this Agreement (and be deemed included in the actual Party to
this Agreement for purposes of all intellectual property-related
definitions).  A Party and its Affiliates shall be jointly and severally liable
for their performance under this Agreement.

10.13Counterparts.  This Agreement may be executed in one or more identical
counterparts, each of which shall be deemed to be an original, and which
collectively shall be deemed to be one and the same instrument.  In addition,
signatures may be exchanged by facsimile or PDF.

[Remainder of Page Left Intentionally Blank; Signature Page Follows]




43

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

First Amended and Restated Development and Option Agreement

 

 

In Witness Whereof, the Parties have by duly authorized persons executed this
Agreement as of the Effective Date.

 

Surface Oncology, Inc.:

 

Adimab, LLC:

 

 

 

 

 

 

 

By:

 

/s/ J. Jeffrey Goater

 

By:

 

/s/ Tillman Gerngross

 

 

 

 

 

 

 

Title:

 

CEO

 

Title:

 

CEO

 

 

 

 

 

 

 

Date:

 

10/4/2018

 

Date:

 

10/3/2018

 

 

 

 

 

 

 

 

 

 

44

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

Exhibits List

 

A – Target Questionnaire

B – Form Of Research Plan

 

 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

[g4xorwlunwct000001.jpg]

 

Partner Target Questionnaire

Selection of Human Antibodies Binding To Target

 

Adimab Confidential - Sample Work Plan

Page 1

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

[g4xorwlunwct000001.jpg]

 

Partner Completed Target Questionnaire

Information you are able to provide about your target will help Adimab design a
customized selection strategy and detailed work plan. This will ultimately allow
Adimab to deliver antibodies that fit your desired properties.

Overview

The primary factors that determine the successful outcome of an IgG library
screen are

 

 

(i)

the quality of the antibody library

 

 

(ii)

the quality and consistency of the antigens used in the selection process

While Adimab has taken extensive steps to ensure the quality of its libraries,
the antigen used to interrogate our library is provided by the Partner and must
be properly characterized to meet screening requirements. Adimab has compiled
the following set of criteria to help ensure the quality of the antigen(s) used
in the selection process which will ultimately lead to a successful campaign.
Any additional information the Partner can provide relating to your antigen is
valuable. When multiple forms of the antigen are available, and are used in the
selection, it increases the potential success of the campaign. As an example, an
RTK-ECD can be supplied as both an Fc-fusion protein and as a tagged monomeric
protein, or produced and purified using preferred host expression systems and
purification tags.

Target (sample answers provided below in blue)

 

 

•

 

What is the nature of your target (e.g., extracellular domain of a membrane
protein)?

 

 

•

 

Serum enzyme

 

 

•

 

Does your target protein have an affinity tag?

 

 

•

 

If yes, what tag?

 

 

•

 

C-terminus His-tag

 

 

•

 

Are you aware of any post-translational modification to your target protein
(e.g., N-glycosylation, O-glycosylation or phosphorylation)?

 

 

•

 

None

Adimab Confidential - Sample Work Plan

Page 2

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

[g4xorwlunwct000001.jpg]

 

 

•

 

Is your target a chimeric protein (e.g., Fc-fusion protein)?

 

 

•

 

No

 

 

•

 

Does your target protein interact with other proteins or form complexes?

 

 

•

 

Yes

 

 

•

 

Does your target exist naturally as a monomer, dimer, trimer, etc.?

 

 

•

 

Target is naturally monomeric

 

 

•

 

Is your target available in multiple formats (e.g., monomeric, dimeric, multiple
tags, etc.)?

 

 

•

 

No

 

 

•

 

How stable is your target protein (e.g., stability @ 4°C, freeze thaw cycle
data)?

 

 

•

 

Stable at +4°C for months

 

 

•

 

Do you have access to 10 nmol quantities (e.g., ~1 mg of 75 kDa protein) of your
target protein?

 

 

•

 

Yes

 

 

•

 

Do you have cell-based or other assays to determine the bioactivity of your
target?

 

 

•

 

Yes, there are cell-based assays in place

 

 

•

 

Is cross-reactivity of your final antibody essential (e.g., cross-reactivity to
murine, cynomolgus or macaque target)?

 

 

•

 

Cross-reactivity to murine and macaca ortholog mandatory

 

 

•

 

If yes, what is the homology between antigens?

 

 

•

 

Specificity versus family members is mandatory. Family members are also
available

Adimab Confidential - Sample Work Plan

Page 3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

[g4xorwlunwct000001.jpg]

Mode of action

 

 

•

 

Could you describe the profile of your “ideal antibody” (e.g., affinity,
specificity, mechanism of action, expressability, etc.)?

 

 

•

 

Affinity to human and murine targets: Kd ≤ 10 nM and koff ≤ 5x10-4s-1

 

 

•

 

Specificity: selective versus family members and cross reactive with murine and
macaca targets. Competes with control mAb provided

 

 

•

 

Do you wish to disrupt a protein-protein interaction (e.g., a receptor-ligand
interaction or dimerization)?

 

 

•

 

We do not know at this stage

 

 

•

 

Do you have an existing antibody (murine or other) that binds to your target?

 

 

•

 

Yes

 

 

•

 

If yes, does the antibody have the “biology” you are looking for?

 

 

•

 

We have already mAbs close to what we are looking for, that we’ll use internally
for comparison

 

 

•

 

Are you looking to discover an antibody against a known epitope?

 

 

•

 

No

 

 

•

 

Can you describe the desired biological mode of action for the antibodies to be
discovered?

 

 

•

 

No

 

 

•

 

What in vitro and in vivo screening assays are you planning to do in-house with
purified IgGs discovered by Adimab?

 

 

•

 

Is ADCC expected to be important?

 

 

•

 

ADCC not important

 

 

 

Adimab Confidential - Sample Work Plan

Page 4

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

[g4xorwlunwct000001.jpg]

 

Work Plan

Human Antibodies Binding To

Goal:

 

 

 

Adimab Confidential - Work Plan

Page 1

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

[g4xorwlunwct000001.jpg]

 

TABLE OF CONTENTS

 

 

 

 

Profile of Desired Antibody

 

3

 

SECTION A - RESEARCH PLAN

 

4

 

Research Materials Provided by Partner

 

4

 

Overview of Project

 

5

 

Phase 1: Reagent Generation

 

6

 

Phase 2: Naïve Selection and Characterization of Human Antibodies Binding To
Target

 

7

 

Phase 3: Assessment of IgGs

 

8

 

Phase 4: Optimization of nominated IgGs

 

9

 

Phase 5: Analysis of IgGs

 

10

 

Phase 6: Scaling of IgGs or Fabs

 

11

 

 

 

Adimab Confidential - Work Plan

Page 2

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

[g4xorwlunwct000001.jpg]

 

Profile of Desired Antibody

 

 

 

 

Adimab Confidential - Work Plan

Page 3

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

[g4xorwlunwct000001.jpg]

 

Section A: RESEARCH PLAN

Research Materials

 

 

 

Adimab Confidential - Work Plan

Page 4

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

[g4xorwlunwct000001.jpg]

 

Overview of Project Flow

 

 

Adimab Confidential - Work Plan

Page 5

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

[g4xorwlunwct000001.jpg]

 

Phase 1: Reagent Generation

 

 

 

Adimab Confidential - Work Plan

Page 6

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

[g4xorwlunwct000001.jpg]

 

Phase 2: Naïve Selection and Characterization of Human Antibodies Binding To
Target

 

 

 

Adimab Confidential - Work Plan

Page 7

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

[g4xorwlunwct000001.jpg]

 

Phase 3: Assessment of IgGs

 

 

 

Adimab Confidential - Work Plan

Page 8

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

[g4xorwlunwct000001.jpg]

 

Phase 4: Optimization of nominated IgGs

 

 

 

 

Adimab Confidential - Work Plan

Page 9

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

[g4xorwlunwct000001.jpg]

 

Phase 5: Analysis of IgGs

 

 

 

Adimab Confidential - Work Plan

Page 10

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

[g4xorwlunwct000001.jpg]

 

Phase 6: Scaling of IgGs or Fabs

 

 

 

Adimab Confidential - Work Plan

Page 11

 